                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

          Charlene Chavez,            )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:19-cv-00267-MR-WCM
                                      )
                 vs.                  )
                                      )
          Andrew M. Saul,             )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 22, 2020 Order.

                                               May 26, 2020




      Case 3:19-cv-00267-MR-WCM Document 19 Filed 05/26/20 Page 1 of 1
